DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
A complete action on the merits of claims 1-20 follows below. 
Information Disclosure Statement
The information disclosure (IDS) submitted 06/11/2020 has been considered by the Examiner.
Claim Objections
Claim 3, 5, 8-13, 15, 17, and 18 are objected to because of the following informalities:
 In claims 3, 5, 8-13 and 17 amend “said system” to recite –said paint relief system--. 
In claim 15 amend “said removably compression element” to recite –said at least one couplably removable compression element.
In claim 18 amend “c) powering” to recite –d) powering--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustable means” in claims 1, 14, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1, 14, and 18 recite the term “an adjustable means”: When referring to the specification, “adjustable means” is seen a Velcro pad  supported by a loop. In another possible embodiment, the adjustable belt means are a hook and an attachment adapted to connect to that hook and allow a user to tighten or loosen the system around a person's lower abdomen [0056].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “said compression elements” and “said heating elements.” There is insufficient antecedent basis for these limitations in the claim. 
Claim limitation “massaging element” in claims 7, 16, and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is silent regarding the structure of the massaging element. The specification describes element 109 to be the massaging element but it does not describe the structure whereby a controller can control  the massage feature. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation).
Regarding claim 1,  Moore teaches a pain relief system ([Abstract] A band that employs low voltage resistance wire (11) to provide heat for the purpose of relieving the pain and discomfort caused by menstrual cramps) comprising: 
a) a main body formed of one or more sections adapted to surround a person's waist , an inner portion (Fig. 2 side of the band that faces inwards) to be placed on said person's waist and an outer portion facing outwardly (Fig. 1 outer side of the band); 
c) a heating element within said one or more sections, wherein said heating element is operable to heat a substantial area of the one or more sections of said main body (resistance wire 11 to provide heat , Fig. 3 [Abstract]); and 
d) an adjustable means to maintain said main body in engagement over said person's waist ([0021] the hook side of velcro (2) attaches to the loop side of velcro (1) and secures the menstrual relief band to provide a snug and thus concealable and comfortable fit. A material length adjustment ring (9) provides means for lengthening or shortening the size of the menstrual relief band's elastic portion of the material (7) and thus its overall size).
Moore does not teach b) at least one compression element adapted to create a compression force on a person's body; and wherein said at least one compression element is placed between said outer portion and said heating element such that the at least one compression element renders said heating element closer to said person's waist and applies a relieving compression force on a person's body.
However, Song teaches a device within the same field of invention (a portable massage and heat treatment of dysmenorrhea instrument. Page 1), at least one compression element adapted to create a compression force on a person's body (air bag 2 page 2 increased thickness of the airbag inflator abdomen produce a certain pressing force); and wherein said at least one compression element is placed between said outer portion and said heating element such that the at least one compression element renders said heating element closer to said person's waist and applies a relieving compression force on a person's body (Fig. 2 illustrates air bag 2 is between outer portion cummerbund 1 and a heating element 4; page 4 Drug bag 5 disposed Shenque position corresponding to the heating effect by 4, and the balloon presses the action of the heat generating element 2, the drug full contact with the skin and acupressure, is conducive to absorption of the drug active ingredient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compression element so as to put pressure on the abdomen and allow for deflation so that the repeated inflation and deflation provides for a massage effect which can effectively relieve menstrual pain and discomfort; page 3. 
Regarding claim 2, Moore in view of Song teaches the limitations of claim 1and wherein said compression element is at least one of a compression foam, an inflatable bladder, a pressure pad, a therapeutic compress, a polyurethane foam and a compressible material adapted to create a compression force on a person's abdomen (air bag 2, Song).
Regarding claim 4, Moore in view of Song teaches the limitations of claim 1 and Moore provides wherein said heating element within said section is adapted to heat said section independently of or in conjunction with other sections ([Abstract] A remote control (3), which also houses the battery, controls the power and intensity of the heat).
Regarding claim 5, Moore in view of Song teaches the limitations of claim 1 and Moore provides wherein said adjustable means comprise at least one of a hook and loop attachment, Velcro, one or more magnets, a zipper, snaps, a manual belt, or a hook and handle combination allowing a user to tighten and secure said system on the person's body ([0021] the hook side of velcro (2) attaches to the loop side of velcro (1)).
Regarding claim 8, Moore in view of Song teaches the limitations of claim 1 and Moore provides wherein said system is formed of a thin and stretchable fabric material such that a user can stretch said system on the person's waist and wherein said system is concealable under a person's clothing ([0021] The menstrual relief band is concealable due to the form-fitting elastic materials from which it is comprised).
Regarding claim 10, Moore in view of Song teaches the limitations of claim 1 and Moore provides wherein said system further comprises a battery electrically coupled to said heating element ([Abstract] A remote control (3), which also houses the battery, controls the power and intensity of the heat). 
Regarding claim 11, Moore in view of Song teaches the limitations of claim 10 and Moore provides wherein said system is rechargeable ([0012] when the battery power is depleted, the entire menstrual relief band or just the remote/battery can easily be removed and recharged without any need to remove additional articles of clothing.
Regarding claim 13, Moore in view of Song teaches the limitations of claim 10. Moore teaches further comprising a controller assembly including a controller removably attached to said main body ([0023] The power cord (4) is detachable via the connector (10) so that if the unit is washed, none of the components in the remote control/battery compartment (3) will get wet.) adapted to control a heat of said system ([Abstract] A remote control (3), which also houses the battery, controls the power and intensity of the heat). 
Song further provides for controlling compression, and a massage feature (page 4 controller connected to the inflator controller 3 by the controller of the balloon 2 inflated and deflated, the balloon 2. The device of Song provides for compression since the air bag is configured to be inflated to apply pressure on the abdomen and it also provides for a massage feature since the air bag is capable of being inflated and deflated via controller connected to a pulse generator that provides for adjustment of pulse frequency to provide for  a massage effect ).  
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), and in further view of Lowe (2011/0098792).
Regarding claim 3, Moore in view of Song teaches the limitations of claim 1. Moore in view of Song does not teach wherein said compression element is removably couplable to said system.
However, Lowe teaches a device within the same field of invention (thermal therapy wrap) whereby the first modular member can be removed from the second modular member/wrap (Fig. 13A). It is the position of the Examiner that the first modular member is indirectly couplable to the second modular member since any suitable fastening means can be used to close the opening (eg. zipper) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression element such that it is removably coupled to said system since Lowe provides the ability to replace one modular member also can avoid the need to dispose of the entire apparatus, thereby providing the ability to reduce cost over time[0076]. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Regarding claim 9, Moore in view of Song teaches the limitations of claim 8. Moore does not teach wherein said system is enveloped in a detachable shell adapted to be washed and reused. 
However, Lowe teaches a device within the same field of invention (thermal therapy wrap) whereby the first modular member can be removed from the second modular member/wrap (Fig. 13A). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a detachable shell that envelopes said system since Lowe provides the ability to remove the first modular member from the second modular member and clean or replace the latter is especially advantageous when the apparatus is used on different patients. Further, one can replace the first or second modular member when portions thereof are beginning to fail after a long period of use. With this construction, a faulty heat exchanger can be easily replaced. The ability to replace one modular member also can avoid the need to dispose of the entire apparatus, thereby providing the ability to reduce cost over time[0076].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), and in further view of Saul (2006/0254598). 
Regarding claim 6, Moore in view of Song teaches the limitations of claim 1. Moore provides said system is adapted to heat a person's lower abdomen (The user wraps the menstrual relief band around their lower abdomen [0038]; claim 1) and Song provides exerting  pressure on said lower abdomen area to relieve a lower abdomen pain ( Song provides that the air bag 2 is close to the lower abdomen and produces pressure on the abdomen , page 3).
Moore in view of Song does not teach further comprising an extension lobe.
However, Saul teaches a device within the same field of invention (therapeutic warming and cooling belt) comprising a lobe on the belt (front surface Fig. 1 ) corresponding to a person’s lower abdomen ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt in Moore to provide for an extension lobe corresponding to a person’s lower abdomen for the purposes of applying therapy to the lower abdomen area . Saul provides the warming effect relaxes abdominal cramps which occur during uterine contractions or also relates in the case of menstruation or back pains [0012] . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), and in further view of Kologrivov (2016/0228325).
Regarding claim 7, Moore in view of Song teaches the limitations of claim 1. While Song generally provides for a massaging effect (via air bag or compression element) it does not teach a massaging element (that is other than a compression element)  disposed within said one or more sections of said main body.
However, Kologrivov teaches a device within the same field of invention (thermal therapy) whereby the wrap may be optionally pneumatically, inflated deflated, heated, cooled and whereby the vibrating heads provide pulsating massage , Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a massaging element disposed within said one or more sections of said main body in the device of Moore since Kologrivov provides the vibrating massage system relives or reduces muscle spasms  and pain [0002] and the controller unit allows programming of the vibrating motors [0031]. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), and in further view of Wyner (2008/0023597).
Regarding claim 12, Moore in view of Song teaches the limitations of claim 10. Moore does not teach wherein said system is wirelessly connected to an external power supply.
However, Wyner teaches a device within the same field of invention  (portable therapeutic device with inflatable chamber), whereby the device could be powered by an external power adapter 30 and either directly controlled with an inflation/deflation switch affixed to the wrist rest assembly 10 or controlled through a “Bluetooth” or other wireless connection to the computer [0035]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an external power supply that is wirelessly connected to the system since Bluetooth or other wireless connections are well known and widely used connections  in the art that allow for a user to control the therapy or pain relief system .  
Claims 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), Lowe (2011/0098792), and in further view of Saul (2006/0254598). 
Regarding claim 14, Moore teaches a pain relief system comprising: 
a) a main stretchable body formed of one or more sections adapted to surround a person's waist (Figs 1-2); 
b) an inner portion to be placed against a person's body and an outer portion facing outwardly (Fig. 2 side of the band that faces inwards; Fig. 1 outer side of the band);
d) at least one heating element within said one or more sections, wherein said heating element is operable to heat an entire area of the one or more sections (resistance wire 11 to provide heat , Fig. 3 [Abstract]); and
f) an adjustable means to maintain said main body in engagement over said person's waist ([0021] the hook side of velcro (2) attaches to the loop side of velcro (1) and secures the menstrual relief band to provide a snug and thus concealable and comfortable fit. A material length adjustment ring (9) provides means for lengthening or shortening the size of the menstrual relief band's elastic portion of the material (7) and thus its overall size).
Moore does not teach e) at least one compression element disposed between said outer portion and said heating element to exert a relieving pressure on the person's waist and abdomen and adapted to render said heating elements closer to a person's body to relieve pain.
However, Song teaches a device within the same field of invention (a portable massage and heat treatment of dysmenorrhea instrument. Page 1), at least one compression element adapted to create a compression force on a person's body (air bag 2 page 2 increased thickness of the airbag inflator abdomen produce a certain pressing force); and wherein said at least one compression element is placed between said outer portion and said heating element such that the at least one compression element renders said heating element closer to said person's waist and applies a relieving compression force on a person's body (Fig. 2 illustrates air bag 2 is between outer portion cummerbund 1 and a heating element 4; page 4 Drug bag 5 disposed Shenque position corresponding to the heating effect by 4, and the balloon presses the action of the heat generating element 2, the drug full contact with the skin and acupressure, is conducive to absorption of the drug active ingredient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a compression element so as to put pressure on the abdomen and allow for deflation so that the repeated inflation and deflation provides for a massage effect which can effectively relieve menstrual pain and discomfort; page 3. 
Moore in view of Song does not teach the compression element is removable. 
However, Lowe teaches a device within the same field of invention (thermal therapy wrap) whereby the first modular member can be removed from the second modular member/wrap (Fig. 13A). It is the position of the Examiner that the first modular member is indirectly couplable to the second modular member since any suitable fastening means can be used to close the opening (eg. zipper) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compression element such that it is removable Lowe provides the ability to replace one modular member also can avoid the need to dispose of the entire apparatus, thereby providing the ability to reduce cost over time[0076]. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
While Moore teaches arranging the pain relief system corresponding to a persons lower abdomen area (claim 1 Moore) Moore does not teach c) an extension lobe arranged corresponding to a person's lower abdomen area.
However, Saul teaches a device within the same field of invention (therapeutic warming and cooling belt) comprising a lobe on the belt (front surface Fig. 1 ) corresponding to a person’s lower abdomen ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt in Moore to provide for an extension lobe corresponding to a person’s lower abdomen for the purposes of applying therapy to the lower abdomen area . Saul provides the warming effect relaxes abdominal cramps which occur during uterine contractions or also relates in the case of menstruation or back pains [0012] . 
Regarding claim 15, Moore in view of Song, Lowe, and Saul teaches the limitations of claim 14. Song teaches wherein said removably compression element is at least one of a compression foam, an inflatable bladder, a compression pad, a therapeutic compress, and a polyurethane foam pad adapted to create a compression force on the person's body (air bag 2).
Regarding claim 17, Moore in view of Song, Lowe, and Saul teaches the limitations of claim 14 comprising at least one battery electrically coupled to said heating element; wherein said system is rechargeable ([Abstract] A remote control (3), which also houses the battery, controls the power and intensity of the heat…[0012] when the battery power is depleted, the entire menstrual relief band or just the remote/battery can easily be removed and recharged without any need to remove additional articles of clothing). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Song (CN105361994A_Translation), Lowe (2011/0098792), Saul (2006/0254598), and in further view of Kologrivov (2016/0228325).
Regarding claim 16, Moore in view of Song, Lowe, and Saul teaches the limitations of claim 1. Moore provides for independently controlling the heating element ([0038] The controls are then used to power on the unit and set the desired level of heat). Song provides for independent controlling the compression element (page 4 controller connected to the inflator controller 3 by the controller of the balloon 2 inflated and deflated, the balloon 2. The device of Song provides for compression since the air bag is configured to be inflated to apply pressure on the abdomen and it also provides for a massage feature since the air bag is capable of being inflated and deflated via controller connected to a pulse generator that provides for adjustment of pulse frequency to provide for  a massage effect). While Song generally provides for a massaging effect (via air bag or compression element) it does not teach a massaging element. 
However, Kologrivov teaches a device within the same field of invention (thermal therapy) whereby the wrap may be optionally pneumatically, inflated deflated, heated, cooled and whereby the vibrating heads provide pulsating massage , Fig. 2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a massaging element disposed within said one or more sections of said main body in the device of Moore since Kologrivov provides the vibrating massage system relives or reduces muscle spasms  and pain [0002] and the controller unit allows programming of the vibrating motors [0031]. 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Saul (2006/0254598).
Regarding claim 18, Moore teaches a method for relieving menstrual cramping pain ([Abstract] A band that employs low voltage resistance wire (11) to provide heat for the purpose of relieving the pain and discomfort caused by menstrual cramps), the method comprising steps of:
a) positioning a pain relief apparatus on a person's waist ([0038] The user wraps the menstrual relief band around their lower abdomen. After it is in position, it is tightened comfortably so that it stays in position); 
b) arranging the pain relief apparatus of a person's lower abdomen ([0038]); 
c) tightening said pain relief apparatus on a person's waist using an apparatus's adjustable means ([0021] the hook side of velcro (2) attaches to the loop side of velcro (1) and secures the menstrual relief band to provide a snug and thus concealable and comfortable fit. A material length adjustment ring (9) provides means for lengthening or shortening the size of the menstrual relief band's elastic portion of the material (7) and thus its overall size); and 
c) powering said apparatus to apply heat on a person's body ([0038] The controls are then used to power on the unit and set the desired level of heat).
Moore does not tech an extension lobe of the pain relief apparatus. 
However, Saul teaches a device within the same field of invention (therapeutic warming and cooling belt) comprising a lobe on the belt (front surface Fig. 1 ) corresponding to a person’s lower abdomen ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt in Moore to provide for an extension lobe corresponding to a person’s lower abdomen for the purposes of applying therapy to the lower abdomen area . Saul provides the warming effect relaxes abdominal cramps which occur during uterine contractions or also relates in the case of menstruation or back pains [0012] . 
Regarding claim 20, Moore in view of Saul teaches the limitations of claim 18. Moore teaches the steps of powering at least one of a heating element, a compression element and a massaging element independently or in conjunction with one another at a user's discretion ([0038] The controls are then used to power on the unit and set the desired level of heat).
Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (2012/0143295) in view of Saul (2006/0254598), and in further view of Song (CN105361994A_Translation).
Regarding claim 19, Moore in view of Saul teaches the limitations of claim 18. Moore does not teach the steps of inflating an inflatable bladder with air. 
However, Song teaches a device within the same field of invention (a portable massage and heat treatment of dysmenorrhea instrument. Page 1), comprising the steps of inflating an inflatable bladder with air (air bag 2 page 2 increased thickness of the airbag inflator abdomen produce a certain pressing force).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide for a step of inflating an inflatable bladder with air so as to put pressure on the abdomen and allow for deflation so that the repeated inflation and deflation provides for a massage effect which can effectively relieve menstrual pain and discomfort; page 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794